Citation Nr: 0840972	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  04-33 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of a right eye injury with traumatic maculopathy. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1956 to August 1958.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from February 2004 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
right eye injury and granted service connection for residuals 
of a right index finger injury and assigned a noncompensable 
rating effective November 6, 2003.  In April 2004, the 
veteran filed a notice of disagreement with the two issues.  
The RO issued a July 2004 statement of the case (SOC) 
continuing the noncompensable rating assigned for residuals 
of a right index finger injury.  At the same time, in a July 
2004 rating decision, the RO granted service connection for 
residuals of a right eye injury and assigned a 20 percent 
rating effective November 6, 2003.  In August 2004, the 
veteran disagreed with the rating assigned for his eye 
disorder claim and in September 2004, he perfected his appeal 
regarding this issue.  In July 2005, the RO issued a 
supplemental SOC that addressed, among other things, an 
increased rating for the residuals of a right index finger 
injury, which essentially extended the time the veteran had 
to file a substantive appeal.  The veteran never perfected 
his appeal in regards to right index finger claim and that 
matter is not before the Board.  In August 2007, the veteran 
testified at a video conference hearing before the 
undersigned; a transcript of that hearing is of record.  In 
October 2007, the Board remanded the claim for further 
development.  


FINDINGS OF FACT

1.  The best corrected visual acuity in the veteran's right 
eye was 20/200, but no worse. 

2.  Service connection has not been established for any 
disability of the veteran's left eye.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for residuals of a right eye injury with traumatic 
maculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.   The VCAA provides that VA shall apprise a 
claimant of the evidence necessary to substantiate her claim 
for benefits and that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a November 2003 letter (prior to the initial February and 
2004 rating decisions on appeal,) VA notified the veteran of 
1) of the information and medical or lay evidence required to 
substantiate the claim, (2) of which information and 
evidence, if any, that the he is to provide to VA, and (3) of 
which information and evidence, if any, VA will attempt to 
obtain on behalf of the veteran.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  

The veteran's higher initial rating claim for residuals of a 
right eye injury with traumatic maculopathy is a 
"downstream" element of the RO's grant of service 
connection for residuals of a right eye injury with traumatic 
maculopathy in the currently appealed rating decisions issued 
in February and July 2004.  For such downstream issues, 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is 
not required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the July 2004 rating decision was 
fully favorable to the veteran on the issue of service 
connection for residuals of a right eye injury with traumatic 
maculopathy, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held that, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  Regardless, an October 2007 
letter (pursuant to an October 2007 Board remand) discussed 
the manner in which VA determined disability ratings and 
effective dates. 

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for residuals of a right eye injury 
with traumatic maculopathy originates, however, from the 
grant of service connection for these disabilities.  
Consequently, Vazquez-Flores is inapplicable.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the November 2003 notice letter was provided prior to 
February and July 2004 RO decisions; thus, this notice was 
timely.  There has been no prejudice to the appellant and any 
defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328; see also Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board at a video conference hearing in August 2007.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  In November 2007 correspondence, the veteran 
indicated that he had no other information or evidence to 
give to VA to substantiate his claim.  The veteran also has 
been provided with VA examinations which address the nature 
and severity of his service-connected residuals of a right 
eye injury with traumatic maculopathy.  Consequently, the 
Board finds that VA's duty to assist the veteran has been 
met.  He is not prejudiced by the Board's proceeding with 
appellate review.


II.  Factual Background, Criteria, & Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000)  (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for residuals of a right eye injury with 
traumatic maculopathy was granted in a June 2004 rating 
decision and assigned a 20 percent evaluation, effective 
November 6, 2003.  The veteran contends he warrants a higher 
evaluation.

At his August 2007 video conference hearing before the 
undersigned, the veteran testified that he could not read out 
of his right eye and could not see or focus on anything 
directly ahead, but could see out the side of the right eye; 
his non service-connected left eye was getting weaker; and 
his glasses were no longer strong enough for him.  He also 
indicated that he now has pain and headaches associated with 
his right eye.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The service-connected residuals of a right eye injury with 
traumatic maculopathy are evaluated under Diagnostic Code 
6079.  The severity of visual acuity loss is determined by 
applying the criteria set forth at 38 C.F.R. § 4.84a (2008).  
Under these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  The 
percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye. 38 C.F.R. § 4.83a (2008).

Because service connection is only in effect for one eye, the 
service-connected eye is evaluated with the assumption that 
the non-service-connected eye has 20/40 visual acuity.  In 
order to obtain a 30 percent evaluation, the service-
connected eye would need to have a visual acuity of 10/200 or 
worse. See 38 C.F.R. § 4.84a, Diagnostic Code 6077.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that there is a preponderance of the evidence against a 
finding that the service-connected residuals of a right eye 
injury with traumatic maculopathy warrants a higher 
evaluation.  As stated above, in order for a 30 percent 
evaluation to be warranted, the veteran's visual acuity in 
the left eye would need to be 10/200, which has not been 
shown in all the eye examinations throughout the appeal 
period.  For example, an April 2004 treatment record from Dr. 
B. B. noted that the best corrected visual acuity was 20/200 
in the right eye diagnosed as old traumatic maculopathy.  On 
July 2004 VA examination, the veteran was diagnosed with 
partial retinal hole and optic atrophy of the right eye 
secondary to trauma.  The best corrected visual acuity was 
noted as 20/200.  November 2004 eye clinic consult results 
from Central Texas VA Health Care System reported the best 
corrected visual acuity as 20/200.  February 2006 addendum to 
the October 2005 VA examination noted that the veteran 
reviewed the claims file and indicated that at the time of 
the October 2005 VA examination, the veteran's best corrected 
vision was 20/80.  It was also noted that there was a 
molecular hole and some pigmentary changes consistent with 
late post trauma.  On August 2008 VA examination, it was 
noted that the claims file was reviewed.  Visual acuity 
testing showed that visual acuity corrected/far was 20/150+.  
The best corrected visual acuity in the left eye was 20/30-2.  
There was no diplopia; visual field was full to count fingers 
peripherally.  Macular check showed right pigmentary changes 
centrally with clearly defined molecular hole.  These visual 
acuities are better than what is needed for the 30 percent 
evaluation. See 38 C.F.R. § 4.84a, Diagnostic Code 6077.  
Thus, a higher evaluation is not warranted.

The veteran is competent to report his symptoms; however, to 
the extent that he has asserted that the service-connected 
disability warrants a higher evaluation, the medical findings 
do not support his assertions.  There is a preponderance of 
the evidence against a finding that the service-connected 
disability warrants an evaluation in excess of 20 percent for 
the reasons stated above at any point throughout the appeal 
period.  As such, there is no basis for staged rating.  See 
Fenderson and Hart, supra.  The benefit-of-the-doubt rule is 
not for application in this case. See Gilbert, 1 Vet. App. at 
55.

The evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The overall disability picture with 
respect to the service-connected left eye does not show any 
significant impairment beyond that contemplated in the 20 
percent rating.  Under the circumstances, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial rating in excess of 20 percent for residuals of a 
right eye injury with traumatic maculopathy is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


